Case 1:19-cv-01080-RM-MEH Document 37 Filed 06/26/19 USDC Colorado Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01080-RM-MEH

  POPSOCKETS, LLC

         Plaintiff,

  v.

  LORA SUZANNE WILCOX,
  BRADLEY JAMES WILCOX, and
  JOHN DOES 1-10, individually and as corporate entities,

         Defendants.


                                          MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on June 26, 2019.

          Before the Court is Defendants’ [Reply] to Plaintiff’s Response to Defendants’ Motion to
  Dismiss for Lack of Subject Matter Jurisdiction [ECF No. 34]. Judge Moore’s practice standards
  require that “[r]eplies shall not exceed fifteen (15) pages.” RM Prac. Stds. Civ. § IV.B.1 (“These
  page limitations shall include the cover page, jurisdictional statement, statement of facts, procedural
  history, argument, authority, closing, signature block, and all other matters, except the certificate
  of service.”).1

           Here, Defendants’ reply brief is twenty-two pages in length and they have not requested
  relief from the page limitation requirement. Accordingly, the Court must strike the reply at ECF
  No. 34 and grant the Defendants leave to file a reply brief that complies with Judge Moore’s practice
  standards and all applicable court rules on or before July 10, 2019.




         1
        Judge Moore’s practice standards may be found on the Court’s website at
  www.cod.uscourts.gov.
